DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 3-16 are objected to because of the following informalities:
Claim 1, line 6, recites “the long portion” which should be changed to --the second portion-- in light of the amendment to claim 1, line 3.
Claim 1, lines 10-11, recites “the first portion and the second portion are sequentially connected that one end” which is grammatically incorrect and should be changed to --the first portion and the second portion are sequentially connected such that one end--.
Claim 1, line 12, recites “the first bar” which should be changed to --the first bar member-- to maintain consistent claim terminology.
Claims 3 and 4 recite “the short portion” which should be changed to --the first portion-- in light of the amendment to claim 1, line 2.
Claims 5-16 recite “the long portion” which should be changed to --the second portion-- in light of the amendment to claim 1, line 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 9-16 recite “the cross-linking member is connected at a position of under 85% from the fixing portion” which is not understood because the originally filed specification and drawings do not support this limitation.  Paragraph 0037 discloses a length dimension L2 of about 85%, but that is not what is being claimed.  The phrase “about 85%” does not support anything being below 85%.  The Applicant’s disclosure is more open-ended, given the “about” terminology, then Applicant’s claim language found in amended claims 9-16 thus introducing the issue of new matter.  Furthermore, dimensions L1 and L2 in Figure 6 do not clearly show the relationship between L1 and L2.  The Applicant is advised to amend claims 9-16 to remove the new matter or to cancel claims 9-16.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 10-11, recites “the first portion and the second portion are sequentially connected” which is indefinite because it is unclear exactly what the Applicant means by “sequentially connected”.  As long as one end of the first portion and one end of the second portion are connected to the fixing portion are the first and second portions viewed as being sequentially connected?
Claim 1, lines 12-13, recites “the other end of the first bar [member] and the other end of the second bar member are connected to the second portion” which is indefinite because it is unclear how an end of the first bar member and the second bar member are connected to the second portion when the second portion is composed of the first and second bar members as disclosed in lines 6-7.  How can the second portion be connected to itself?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greco (US 4,630,502).
Regarding claim 1, Greco discloses a bar handle device comprising:
a fixing portion (24, 26) attached to a steering mechanism (a front fork; Column 1 / Line 66), a first portion (the portion under 32) to which grips (32) are attached, and a second portion (22, 34) connecting the short portion and the fixing portion, the second portion is longer than the first portion (the length of combined 22 and 34 is longer than the length of the viewed first portion as shown in Figures 1 and 2),
wherein the second portion is composed of a first bar member (22) and a second bar member (34) interconnected side by side (see Figure 2), and
comprises a cross-linking member (30) connecting the first bar member and the second bar member,
wherein the fixing portion, the first portion, and the second portion are sequentially connected such that one end (the left end of 22 in Figure 2) of the first bar member and one end (the left end of 34 in Figure 2) of the second bar member are connected to the fixing portion (the two ends are connected to the fixing portion since they are a part of the entire assembly; Note: the one end of the first bar member and the one end of the second bar member do not have to be in direct contact with the fixing portion to meet the claim limitation), and the other end (the right end of 22 in Figure 2) of the first bar member and the other end (the right end of 34 in Figure 2) of the second bar member are connected to the second portion (see the 112(b) rejection above).
Regarding claim 2, Greco discloses that the first bar member has a linear shape (22 is horizontal as shown in Figure 2), and the second bar member has a curved shape (34 has curved end pieces thus is viewed as having a curved shape).
Regarding claims 3 and 4, Greco discloses that the first bar member and the second bar member, with the first portion being steered, apply a force in a rotational direction to the steering mechanism attached to the fixing portion (rotation of the viewed short portion translates into rotation of the steering mechanism via the first and second bar members since the first portion is directly connected to the first and second bar members, and the first and second bar members are located between the viewed first portion and the steering mechanism).
Claims 1, 3, 5, and 7, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finkle (US 4,420,989).
Regarding claim 1, Finkle discloses a bar handle device comprising:
a fixing portion (54) attached to a steering mechanism (10), a first portion (the portions under 22 and 30 in Figure 1) to which grips (22) are attached, and a short portion (16, 18, 24, 26, and G in Figure 2) connecting the first portion and the fixing portion, the second portion is longer than the first portion (see Figure 1),
wherein the second portion is composed of a first bar member (G, 16, 24) and a second bar member (18, 26) interconnected side by side, and
comprises a cross-linking member (12) connecting the first bar member and the second bar member,
wherein the fixing portion, the first portion, and the second portion are sequentially connected such that one end (the left end of 24 in Figure 1) of the first bar member and one end (the left end of 26 in Figure 1) of the second bar member are connected to the fixing portion (the two ends are connected to the fixing portion since they are a part of the entire assembly; Note: the one end of the first bar member and the one end of the second bar member do not have to be in direct contact with the fixing portion to meet the claim limitation), and the other end (the right end of 16 in Figure 1) of the first bar member and the other end (the right end of 18 in Figure 1) of the second bar member are connected to the second portion (see the 112(b) rejection above).
Regarding claim 3, Finkle discloses that the first bar member and the second bar member, with the first portion being steered, apply a force in a rotational direction to the steering mechanism attached to the fixing portion (rotation of the viewed first portion translates into rotation of the steering mechanism via the first and second bar members since the first portion is directly connected to the first and second bar members, and the first and second bar members are located between the viewed first portion and the steering mechanism).
Regarding claims 5 and 7, Finkle discloses that the cross-linking member is connected at an angle of 45 to 135 degrees with respect to a horizontal direction (along the axial centerline of G in Figure 2) of the second portion (12 is viewed at being at angle of 90 degrees relative to the horizontal direction).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Jadczak et al. (US 10,526,036 B2) in view of Greco (US 4,630,502).
Regarding claim 1, Jadczak et al. discloses a bar handle device comprising:
a fixing portion (12) attached to a steering mechanism (the fork that 12 attaches to), a first portion (where the leader line from numeral 14 points to) to which grips are attached, and a second portion (10, 16, 18, 28, 30) connecting the first portion and the fixing portion, the second portion is longer than the first portion ( see Figure 4),
wherein the second portion is composed of a first bar member (16, 18) and a second bar (10, 28, 30) member interconnected side by side, and
comprises a cross-linking member (20) connecting the first bar member and the second bar member,
wherein the fixing portion, the first portion, and the second portion are sequentially connected such that one end (the left end of 16 in Figure 5) of the first bar member and one end (the left end of 10 in Figure 5) of the second bar member are connected to the fixing portion (the two ends are connected to the fixing portion since they are a part of the entire assembly; Note: the one end of the first bar member and the one end of the second bar member do not have to be in direct contact with the fixing portion to meet the claim limitation), and the other end (the right end of 16 in Figure 5) of the first bar member and the other end (the right end of 10 in Figure 5) of the second bar member are connected to the second portion (see the 112(b) rejection above).
Jadczak et al. does not disclose that grips are attached to the first portion.
Greco teaches a grip (32) attached to a first portion (the area under 32) of a handlebar (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first portion of Jadczak et al. to have a grip, as taught by Greco, for the purpose of providing adding additional padding to the handlebar thus allow for a more comfortable ride for a user.
Regarding claim 2, Jadczak et al. discloses that the first bar member has a linear shape (see the shape of 16 in Figure 5), and the second bar member has a bow shape (see the shape of the viewed second bar member in Figure 5).
Regarding claims 3 and 4, Jadczak et al. discloses that the first bar member and the second bar member, with the first portion being steered, apply a force in a rotational direction to the steering mechanism attached to the fixing portion (rotation of the viewed first portion translates into rotation of the steering mechanism via the first and second bar members since the first portion is directly connected to the first and second bar members, and the first and second bar members are located between the viewed first portion and the steering mechanism).
Regarding claims 5-8, Jadczak et al. discloses that the cross-linking member is connected at an angle (shown below) of 45 to 135 degrees with respect to a horizontal direction (the direction along the added solid black line below) of the long portion (the angle shown below appears to be greater than 45 degrees since the line through the cross-linking member [element 20] does not appear to be at 45 degrees from the added horizontal line).

    PNG
    media_image1.png
    272
    597
    media_image1.png
    Greyscale

Annotated Figure 5 of Jadczak et al. (US 10,526,036 B2) 
Response to Arguments
Applicant's arguments filed November 3, 2022 have been fully considered but they are not persuasive.
The Applicant argued on Page 10 of the Remarks that “Referring Greco’s FIG. 2, cross-bar 34 is not connected to clamp 24 and expandable plug 26”.
Element 34 is connected elements 24 and 26 as shown in Figure 2 since the term “connected” does not require a direct connection.  For example, a leaf on a tree branch is connected to the ground through the trunk of the tree and the roots.
The Applicant argued on Page 10 of the Remarks that “Referring Finkle’s FIG. 1 and 2, first upper cross member 16, second upper cross member 24, and rigid frame G are not connected to lower rigid tube 54”.
Elements 16, 24, and G are connected to element 54 since the term “connected” does not require a direct connection.  For example, a leaf on a tree branch is connected to the ground through the trunk of the tree and the roots.
The Applicant argued on Page 10 of the Remarks that “Referring to Jadczak’s FIG.4 and 5, upper handle elements 16 are not connected to the handle bar stem 12”.
Elements 16 are connected to element 12 since the term “connected” does not require a direct connection.  For example, a leaf on a tree branch is connected to the ground through the trunk of the tree and the roots.
The Applicant argued on Page 11 of the Remarks that “Moreover, the fixing portion, the long portion and the short portion of Greco, Finkle and Jadczak fail to disclose the feature “wherein the fixing portion, the first portion and the second portion are sequentially connected ” since their first members are not connected to fixing portion”.
Greco, Finkle and Jadczak meet the limitation of their respective fixing portion, first portion, and second portion being sequentially connected given the structure shown in Applicant’s figures.  Applications fixing portion (element 31) is connected to the first portion (element 33) and the second portion (element 34) in the same manner as the elements in Greco, Finkle and Jadczak.  What exactly does the Applicant mean by “sequentially connected”?  As long as one end of the first portion and one end of the second portion are connected to the fixing portion are the first and second portions viewed as being sequentially connected?
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656